DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/495,650, filed on 10/06/2021.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a printing unit” in claim 1, “a determination unit” in claims 1 and 5, “a switching unit” in claims 1 and 5, and “a reversing unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or ASIC (see Specification, paragraph 0265). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions. That is, the various "unit" functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by TSUJI YOSHIKATSU, Japan Application No. 2013-108770, Information Disclosure Statement (IDS), (hereinafter YOSHIKATSU).

Regarding claim 1, TSUJI YOSHIKATSU discloses a printing system (A printing system is provided with an image forming device 100; paragraph 15, Figures 1-3) comprising: 
	a printing unit configured to print an image on a recording medium (Image forming apparatus 100 forms an image on a printing medium; paragraph 16); 
	a determination unit configured to compare a prestored reference image and a read image corresponding to a reading result of a printed document in which the image is printed on the recording medium and to determine whether a result of the comparison satisfies a predetermined condition (An inspection device 200 reads an image of a printed matter while conveying a printed matter discharged from an image forming device 100 to a downstream side, and compares an original image used when an image forming device 100 generates a printed matter with a read image read from a printed matter to determine the presence or absence of a defect in a printed matter; paragraph 17); and 
	a switching unit configured to switch a discharge destination of the recording medium based on a result of the determination (Switching unit 230 operates according to a determination result of the presence or absence of a defect in a printed matter by the determination unit 240, guides a printed matter determined to be defective to the 1 (one) discharge path L 11, and guides a printed matter determined to be defective to the 2 (two) discharge path L 12; paragraphs 38, 50), 
	wherein the switching unit switches a conveyance path of the recording medium based on whether the determination is performed (Determination unit 240 can immediately start determining whether or not there is a defect in the printed material, and can effectively suppress an operation failure of the switching unit 230; paragraphs 8, 55-56, 63, 66).

Regarding claim 2, TSUJI YOSHIKATSU teaches the printing system according to claim 1, wherein the switching unit switches a conveyance path of the recording medium in such a manner that a conveyance path used in a case where the determination is performed becomes longer than a conveyance path used in a case where the determination is not performed (Determination unit 240 can immediately start determining whether or not there is a defect in the printed material, and can effectively suppress an operation failure of the switching unit 230 due to a delay in determination of the determination unit 240; paragraph 66).

Regarding claim 3, TSUJI YOSHIKATSU teaches the printing system according to claim 2, wherein, in a case where the determination is performed, the switching unit switches the conveyance path of the recording medium in such a manner that the recording medium passes through a reversing unit configured to reverse a front surface and a rear surface of the recording medium (where double-sided printing of a plurality of pages is performed at a high speed, an image is formed successively on the front side of a plurality of printing media which are continuously conveyed, and then a printing medium on which an image is formed on the front side is reversed; paragraphs 7, 28, 36, 74).

Regarding claim 4, TSUJI YOSHIKATSU teaches the printing system according to claim 3, wherein, in a case where the determination is performed, the printing unit prints the image on one of the front surface and the rear surface of the recording medium surface, and wherein, in a case where the determination is not performed, the printing unit prints the image on the other of the front surface and the rear surface of the recording medium (Performing reverse paper discharge or duplex printing, a print medium on which a toner image is formed is once drawn into the reversing roller 113 through a path indicated by an arrow L 2 in the drawing, and the reversing roller 113 is reversely rotated and is fed in an inverted state; paragraph 28).

Claim 5 has been analyzed and rejected w/r to claim 1 above.

Regarding claim 6, claim 6 is the method claim of device claims 1 or 5.  Therefore, method claim 6 is rejected for the reason given in device claims 1 or 5 above.  

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (US 2004/0190057) discloses window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed, a booklet imposition layout setup field 716 which allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates.
Mita (US 2017/0134612) discloses line image analyzing portion 213 analyzes the line width of the line image detected by the line image detecting portion 212. The line-width correction value determining portion 214 compares the line width analyzed by the line image analyzing portion 213 with the line-width threshold value having the predetermined allowable range which is stored preliminarily in the line-width threshold value storing portion 211, and determines the line-width correction value based on the comparison result.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675